UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of TheSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 17, 2017 GREAT BASIN SCIENTIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 001-36662 83-0361454 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 420 E. South Temple, Suite 520, Salt Lake City, UT (Address of principal executive offices) (Zip code) (801) 990-1055 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☑ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item3.02 Unregistered Sales of Equity Securities On April 17 through April 21, 2017, certain holders of 2017 Series B Senior Secured Convertible Notes dated April 17, 2017 (the “Series B Notes”), were issued shares of Great Basin Scientific, Inc (the “Company”) common stock, par value $0.0001 per share (the “Common Stock”), pursuant to Section 3(a)(9) of the U.S. Securities Act of 1933, as amended (the “Securities Act”), in connection with mandatory conversions at the election of the Company pursuant to the terms of the Series B Notes.In connection with the conversions, the Company issued 246,600 shares of Common Stock (the “Conversion Shares”).As per the terms of the Series B Notes, the Conversion Shares immediately reduced the principal amount outstanding of the Series B Notes by $334,860 based upon a conversion price between $1.08 and $1.44 per share.The issuance of the Conversion Shares pursuant to the conversion of the Series B Notes described herein is exempt from registration under the Securities Act pursuant to the provisions of Section3(a)(9) thereof as securities exchanged by the issuer with its existing security holders exclusively where no commission or other remuneration is paid or given directly or indirectly for soliciting such exchange. As of April 21, 2017, a total principal amount of $0.3 million of the Series B Notes has been converted into shares of Common Stock and released to the Company from its restricted cash accounts.Approximately $2.9 million in Series B Note principal remains available for conversion at the Company’s sole discretion pursuant to the terms of the Series B Notes. As of April 21, 2017, there are 1,816,268 shares of Common Stock issued and outstanding. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT BASIN SCIENTIFIC, INC. Date: April 21, 2017 By: /s/ Ryan Ashton Ryan Ashton President and Chief Executive Officer
